In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00148-CR



             RYAN M. TUTTLE, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 7th District Court
                  Smith County, Texas
              Trial Court No. 007-0911-12




       Before Morriss, C.J., Carter and Moseley, JJ.
                                            ORDER
        Court reporter Jennifer Lowrance recorded the trial court proceedings in cause number

06-13-00148-CR, styled Ryan M. Tuttle v. The State of Texas, trial court cause number 007-

0911-12, in the 7th Judicial District Court of Smith County, Texas. The reporter’s record was

originally due in this case August 5, 2013, and after two extensions, was currently due to be filed

by October 4, 2013. We granted the first two motions, and stated in our disposition of the

second motion that no more extensions would be granted.

        Lowrance has now filed a third motion, requesting an additional thirty-day extension to

prepare and file the record.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are

jointly responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c).

The rules further instruct that an “appellate court may enter any order necessary to ensure the

timely filing of the appellate record.” Id. In furtherance of our responsibilities established by the

Rules, we find we must take steps to ensure the filing of the record in this case.

        The motion to extend time is overruled. We, therefore, order Jennifer Lowrance to file

the reporter’s record in cause number 06-13-00148-CR, to be received by this Court no later than

Monday, November 4, 2013.

        If the record is not received by November 4, we warn Lowrance that we may begin

contempt proceedings and order her to show cause why she should not be held in contempt of

this Court for failing to obey its order.




                                                 2
      IT IS SO ORDERED.



                          BY THE COURT

Date: October 15, 2013




                            3